Citation Nr: 1450717	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-07 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetic peripheral neuropathy, left lower extremity.  

In February 2014, the Board remanded the claim for an initial rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, for further development.  


FINDING OF FACT

The Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by numbness, pain, and decreased sensation, which more nearly approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes (DC) 8520, 8521 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in July 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private medical records.  

Here, in accordance with the Board's February 2014 remand directives, a VA examination for the service-connected peripheral neuropathy of the left lower extremity was performed in April 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the VA examination report is adequate for the purpose of rendering a decision on this claim.  Specifically, the examiner reviewed the Veteran's medical history, conducted examination of the Veteran, documented the clinical findings, specifically identified the paralysis of the nerves involved, and provided rationale for all opinions stated which are grounded in and consistent with the evidence of record and the examiner's clinical findings.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

II. Increased Rating 

The Veteran has been assigned a 10 percent disabling evaluation for his service-connected peripheral neuropathy of the left lower extremity under Diagnostic Code 8521, for impairment of the external popliteal nerve.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Paralysis of the sciatic nerve is governed by Diagnostic Code 8520.  Mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under DC 8521, complete paralysis of the external popliteal nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes warrants a 40 percent rating.  Incomplete paralysis is assigned ratings of 10 to 30 percent depending on the severity of the claimant's symptoms.  A 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Turning now to the relevant facts, VA outpatient treatment records dated in July 2010 showed normal neurological examination of the lower extremities, to include normal strength, tone, reflexes, and gait.  Diabetic foot examination, i.e., sensory, was also normal.

The Veteran was afforded a VA/QTC general medical examination in March 2011.  He complained of left leg numbness, but denied loss of sensation and neuralgia.  Review of the neurological examination findings regarding left lower extremity showed normal motor function.  Sensory function for the medial aspect below the knee was decreased.  Reflexes were normal at the ankle and knee, i.e., 2+.  The examiner stated that that the specific peripheral nerve could not be identified because the Veteran demonstrated "stocking glove" distribution, but that the peripheral nerve exam revealed no neuralgia, neuritis, or paralysis.  The examiner stated that there was sensory dysfunction demonstrated by decreased pinprick, but that there was no motor dysfunction.  The examiner diagnosed the Veteran with peripheral neuropathy of the left lower extremity.

Review of the March 2011 VA/QTC general medical examination revealed some contradictory and confusing statements by the examiner.  For example, although he specifically stated, in the physical examination findings, that the examination revealed "no neuralgia," in his conclusion, he wrote that the Veteran's "neurological condition results in neuralgia."  Accordingly, the Board remanded this claim for a new VA examination to reassess the severity of the Veteran's disability.

Resultantly, the Veteran had a VA examination in April 2014.  At that time, he reported having intermittent sharp pains from the hips down to the lateral legs and to the foot and top of the ankles (usually one or the other).  Also, the Veteran mentioned that he had mid anterior shin numbness bilaterally.   Symptoms included mild, intermittent pain and mild numbness in the left lower extremity.  There was no paresthesias or dyesthesias.  Strength was 5/5 in the lower extremities and there was no muscle atrophy.  Deep tendon reflexes were 2+ at the knees and 1+ at the ankles.  Sensation was normal at the thigh and decreased at the lower leg/ankle and foot/toes.  Vibratory sensation was decreased  in the great toes and lateral ankles.  Gait was normal and there were no trophic changes.  The examiner reported that there was mild incomplete paralysis of the sciatic nerve, and the remainder of the nerves, including the external popliteal, were described as normal.  It was noted that, in 2013, the Veteran had a lumbar spine x-ray and was diagnosed with multilevel degenerative changes described as moderate.  The examiner diagnosed the Veteran with mild bilateral peripheral neuropathy of the lower extremities and intervertebral disc disorder with bilateral lower extremities myelopathy.  Regarding functional impairment, the Veteran reported that he had pain with prolonged sitting, driving and when sleeping at night.  The examiner stated that there was minimal impact from the diabetic peripheral neuropathy and more impact from the intervertebral disc disorder with bilateral lower extremities myelopathy.

For the purposes of this decision, the Board assumes that symptoms associated with the intervertebral disc disorder with bilateral lower extremities myelopathy are also a manifestation of the Veteran's diabetic peripheral neuropathy of the left lower extremity.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate signs and symptoms of a service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in the veteran's favor under 38 C.F.R. § 3.102, and consequently such signs and symptoms must be attributed to the service-connected condition).

Applying the facts in this case to the criteria set forth above, the Board concludes that the criteria for an initial increased rating in excess of 10 percent for the Veteran's lower left extremity peripheral neuropathy have not been met.  The Veteran's symptoms include mild numbness and mild, intermittent pain.  Clinical evaluation revealed no more than mild incomplete paralysis.  For example, there is decreased sensation in the left lower extremity and hypoactive reflexes (i.e., 1+) at the ankle.  However, the Veteran has consistently demonstrated normal strength and normal motor function in his left lower extremity, with a normal gait.  In addition, the April 2014 VA examiner diagnosed only mild bilateral peripheral neuropathy of the lower extremities.  The examiner reported that there was mild incomplete paralysis of the sciatic nerve, and the remainder of the nerves, including the external popliteal, were described as normal.  As such, an initial rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity is not warranted.   

The Board has also considered whether referral for an extraschedular rating is appropriate.  In this regard, the Board notes that ratings are generally based on average impairment, and that the rating schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2014).  However, to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2014).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. at 115-16.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is therefore found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.  Id.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

As noted above, the Veteran's peripheral neuropathy of the left lower extremity primarily involves numbness, decreased sensation, and pain.  Such impairment is specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, DCs 8515, 8516, 8517, 8520, 8521, 8522.  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluations for his peripheral neuropathy of the left lower extremity are inadequate.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

In conclusion, the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for the Veteran's diabetic peripheral neuropathy, left lower extremity.  Accordingly, the claim for a higher rating is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


